Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “a second cylindrical part”.  It shall be “the second cylindrical part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2014/0112817 to Osaki et al (Osaki).
In Reference to Claim 1
Osaki discloses a method for manufacturing a compressor casing, comprising: a blank forming step of using die cast molding to form a casing blank having a first cylindrical part (Fig. 1, 35) which has a cylindrical shape around an axis, and which internally defines a motor housing space, a second cylindrical part (Fig. 1, 33) which has a cylindrical shape around the axis, which internally defines a 

    PNG
    media_image1.png
    668
    843
    media_image1.png
    Greyscale

In Reference to Claim 2
Osaki discloses wherein in the machining step, the annual part (Fig. 1, annotated by the examiner) is thinned so that a portion of the flow path is located in the second cylindrical part.
In Reference to Claim 7
Osaki discloses a casing blank comprising: a first cylindrical part (Fig. 1, 35) which has a cylindrical shape around an axis, and which internally defines a motor housing space; a second cylindrical part (Fig. 1, 33) which has a cylindrical shape around the axis, which internally defines a compression unit housing space having a smaller diameter (Fig. 1, annotated by the examiner) than the motor housing space, and which is connected to one side of the first cylindrical part and positioned on one side in an axial direction along the axis than the cylindrical part; and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/cbApplication No.: 16/644,078Docket No.: 1609-1401PUS1 Reply dated January 13, 2022Page 4 of 11 Reply to Office Action of October 14, 2021an annular part (Fig. 1, annotated by the examiner)  which protrudes inward in a radial direction from an inner peripheral surface of a boundary portion (Fig. 1, annotated by the examiner)  between the first cylindrical part and the second cylindrical part, and which 
In Reference to Claim 12
Osaki discloses a compressor casing comprising: a first cylindrical part (Fig. 1, 35) which has a cylindrical shape around an axis, and which internally defines a motor housing space; a second cylindrical part (Fig. 1, 33) which has a cylindrical shape around the axis, which internally defines a compression unit housing space having a smaller diameter (Fig. 1, annotated by the examiner) than the motor housing space, and which is connected to the first cylindrical part and positioned on one side (Fig. 1, annotated by the examiner) in an axial direction along the axis than the first cylindrical part; and an annular part (Fig. 1, annotated by the examiner) which protrudes inward in a radial direction from an inner side of a boundary portion between the first cylindrical part and the second cylindrical part, and which includes a flow path (as showed the Fig. 1, a flow path formed via channel 47, holes in rear block)  that causes the motor housing space and the compression unit housing space to communicate with each other, wherein the flow path is formed in such a way that a recessed portion (Fig. 1, annotated by the examiner) integrally formed in the annular part is caused to communicate with the compression unit housing space 
In Reference to Claim 13
Osaki discloses a portion of the flow path is formed in the second cylindrical part, and the flow path extends to the compression unit housing space. (As showed in Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osaki.

In Reference to Claim 19
Osaki discloses the first cylindrical part, a second cylindrical part and an annular part. The second cylindrical part and the annular part are integrally formed.
Osaki does not teach the first cylindrical part is also integrally formed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have all three parts integrally formed , since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Allowable Subject Matter
Claims 3-6, 8-11, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
	Starting on Page 8, the Applicant’s claim amendment has overcome the USC 112 (b) claim rejection.  The USC 112(b) Claim Rejection to Claims 1-18 has been withdrawn.
Starting on Page 9, the Applicant argues the USC 102(a)(1) claim rejection to Claims 1, 7 and 12.  The argument is based on the amended claim and the argument is not persuasive.  The amended claim is rejected as explained in the claim rejection section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2016/0010633 to Hagita et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/3/2022